Citation Nr: 0603021	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
schistosomiasis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to June 
1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The RO, in a statement of the case 
dated in February 2003, indicated that the December 2000 
rating became final and that the appeal is from a rating 
decision of September 2001.  However, inasmuch as the veteran 
responded to the notice of the December 2000 rating decision 
in January 2001 by requesting a hearing, and then testified 
at a hearing as to this matter in May 2001,  the Board finds 
that the notice of disagreement filed in November 2001 was 
timely as to the December 2000 rating decision.

A hearing was held at the RO before a local hearing officer 
in May 2001.  A transcript of this hearing is of record.  

The veteran provided testimony before the undersigned 
Veterans Law Judge in August 2003.  A transcript of this 
hearing is of record.

The Board remanded the case to the RO in March 2004 for 
further development of the evidence.  The case has been 
returned to the Board for continuation of appellate review.  

The veteran's case has been advanced on the Board's docket, 
pursuant to 38 U.S.C.A. § 20.900 (c).


FINDING OF FACT

It is unlikely that the veteran contracted schistosomiasis 
during military service or that any current nutritional 
hepatitis or cirrhosis is a residual of schistosomiasis. 


CONCLUSION OF LAW

Schistosomiasis was not incurred in or aggravated by service 
nor may service incurrence be presumed.  38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

There was a significant change in the law on November 9, 
2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in December 2000; the statement of the case 
dated in February 2003, and a supplemental statement of the 
case dated in December 2004.  These documents include a 
summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  

The RO's August 2004 VCAA letter informed the claimant that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the RO.  In addition, the December 2004 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  
Cumulatively, these documents specifically invited the 
veteran to give VA any additional evidence he had regarding 
the issue decided herein.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the Board obtained an opinion from an independent 
medical expert.  The available medical evidence is sufficient 
for an adequate determination.  The veteran has not 
identified any further outstanding medical evidence which has 
not already been requested and obtained.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issue addressed in this decision has 
been fulfilled.

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This has been 
accomplished with respect to the claim decided herein.   To 
the extent that there may be an error in timing, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement in the case was harmless error.  The Board 
has substantially complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issue on appeal has 
been re-adjudicated and a supplemental statement of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error. See 
VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and schistosomiasis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

No infectious or tropical diseases were noted in service 
medical records or on the examination performed in June 1950 
for the veteran's separation from service.  

The record shows that in March 1967 Dr. Acevedo reported he 
had seen the veteran in 1957 for schistosomiasis, amoebiasis, 
and uncinariasis.  It was noted the records of treatment had 
been destroyed.  A VA hospital summary reflects that the 
veteran was admitted for a fourth time to a VA Hospital in 
February 1967.  It was stated that eight years previously the 
veteran had diarrhea and abdominal pain and was found to have 
schistosomiasis.  Laboratory data, including stool for ova 
and parasites done three times, were negative.  The final 
diagnosis was mild mucous colitis.  

At an October 1967 personal hearing, the veteran testified 
that he realized he had a gastrointestinal disorder one year 
after separation from service.  He testified that Dr. Acevedo 
sent him to the Department of Tropical Diseases, following 
service, where schistosomiasis was identified in 1957.  He 
reported that he was told that it is possible to have this 
condition go undetected for a period of years, as it is not 
commonly recognized in the United States.  The veteran 
indicated that, prior to this, he sought help with his 
stomach condition at Bellevue Hospital between 1951 and 1953.  
The Board notes that a search for these records was 
unsuccessful.  The veteran stated that, during service in 
Puerto Rico, he had to "dig ditches and walk in streams of 
water and drink this water and sleep out in the woods."

Outpatient treatment reports from a VA medical facility, 
dated from April 1998 to March 1999, are of record.  They 
reflect that the veteran was treated for nutritional 
hepatitis with cirrhosis.

In a February 2000 statement, Dr. Cancio noted that the 
veteran had been born in Puerto Rico where he lived until age 
13.  He then moved to New York and joined the Army when he 
turned 18.  He served honorably for two years and during that 
time was stationed in Puerto Rico.  Dr Cancio stated that 
there was a history of amebiasis and schistosomiasis, with 
liver biopsy-proven nutritional hepatitis and cirrhosis 
(March 1997).  Dr. Cancio also stated that it was impossible 
to rule out the possibility that the veteran could have 
acquired the schistosomiasis while stationed in Puerto Rico 
during his two years of service, as this illness is quite 
common in Puerto Rico and the veteran never lived there after 
his Army discharge.

In March 2000, Dr. Rosario noted the veteran was not tested 
for schistosomiasis when he was examined for service in 1948 
or when he was discharged from the military in June 1950.  
Dr. Rosario also noted that schistosomiasis was a disease 
that could go undetected for years with no symptoms, but that 
at the same time, it could lead to cirrhosis years later.  
The physician concluded that it was possible the veteran 
contracted the schistosomiasis while he was in the service, 
especially since some of the training required him to go 
through rivers and contaminated waters.  

A VA examination was performed in July 2000.  The veteran 
indicated he continued to suffer from intermittent bouts of 
diarrhea.  According to the examiner, there was no evidence 
of ongoing underlying liver insufficiency, as manifested by 
lack of ascites-this despite biopsy-proven cirrhosis.  The 
clinical impression was that the veteran had a fifty year 
history of intermittent daily diarrhea of unclear etiology.

In a statement received in July 2000, Dr. Zloto reported that 
the veteran had been his patient since June 1999 and that he 
had cirrhosis.  Dr. Zloto noted that the veteran had been 
stationed in Puerto Rico during his two years of military 
service and may have contracted schistosomiasis at that time, 
and that it was quite possible that cirrhosis was related to 
his schistosomiasis.

At a personal hearing in May 2001, the veteran stated that he 
continued to have diarrhea and liver cirrhosis from the 
Schistosoma parasite that he had had for so many years.  He 
again stated that he became infected with this parasite while 
stationed in Puerto Rico.  

At the time of an August 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that although he 
lived in Puerto Rico until he was 13 years old he never swam 
in fresh water during that time.  He described himself as 
being healthy during that period.  On the other hand, the 
veteran testified he had to swim in fresh water, and 
specifically in the swamps, during his time in the Army.  
According to his testimony, following separation from the 
Army, he stated he felt "very sick with diarrhea and 
symptoms of schistosomiasis."

A VA examination in October 2004 found no evidence of any 
present hepatic insufficiency.  Liver function tests were 
normal. There was evidence of hyperlipidemia with increased 
triglycerides and fatty liver documented by liver biopsy in 
1997 and liver ultrasound in June 2000.  It was noted that 
the stool examination was negative, but that past medical 
reports reflected chronic nutritional hepatitis with 
cirrhosis documented by liver biopsy in 1997.  The examiner 
stated that the veteran's fatty liver condition versus 
diffuse hepatocellular disease was stable with normal liver 
function tests, normal electrolytes, and normal CBC.  It was 
noted that the veteran also had ulcerative colitis and that 
his present diarrhea was more likely related to his 
ulcerative colitis, rather than to schistosomiasis.

In correspondence dated in December 2004, Dr. Cancio offered 
the opinion that the veteran was infected with 
schistosomiasis during service.  It was noted that he had 
persistent diarrhea and a diagnosis of ulcerative colitis and 
that there was a "general consensus that all inflammatory 
bowel diseases (both Crohn's and Ulcerative Colitis) likely 
have some relationship to a variety of infections."  Dr. 
Cancio indicated this was an area of active research, but 
provided no specific medical references.  

The Board requested that an independence medical expert (IME) 
provide an opinion about the likelihood that the veteran's 
schistosomiasis, first diagnosed and treated in 1957, was 
incurred as a result of his claimed exposure to the parasite 
during active service from August 1948 to June 1950.  Also, 
the IME was asked to provide an opinion about the likelihood 
that any current chronic residual disability, including 
nutritional hepatitis and cirrhosis, developed as a result of 
Schistosoma infection during military service.  The opinion 
of the IME, a specialist in infectious diseases, is contained 
in a statement, dated in November 2005, that follows below.

I have had an opportunity to review all 
the medical records that you provided me 
in regards to the above mentioned claim.  
I will not attempt to recapitulate the 
facts of the case, which you have so 
beautifully outlined in your cover letter 
to me.  

Schistosomiasis is a very common disease 
occurring throughout the tropical regions 
of the world.  Schistosomiasis is a 
parasitic fluke.  The lava of the fluke 
exists in fresh water contaminated with 
human sewage.  The larvae are capable of 
directly penetrating through skin of 
individuals swimming or wadding in the 
water.  After penetration, the lava 
matures to an adult worm within the veins 
of the victim.  Following naturation 
(sic) adult worms began to produce eggs 
that are deposited in the circulatory 
system in different parts of the body.  
Schistosomiasis coming from Porta Rica 
(sic) would probably deposit the majority 
of eggs in the blood supply to the 
intestines and liver.  Disease due to 
this fluke occurs due to the body's 
inflammatory response to the eggs and the 
adult worms; that is the body's attempt 
to destroy these pathogens creates 
inflammation and subsequent symptoms.  
Most individuals remain asymptomatic, but 
those with very large egg burdens may 
develop symptoms.  Symptoms can be 
fatigue, colicky abdominal pain and 
intermittent bouts of diarrhea.  The 
deposition of eggs around the vascular 
supply to the liver can lead to what's 
referred to as portal hypertension with 
symptoms resembling cirrhosis.

To address the specific questions you 
posed to me:  The first was whether to a 
50 percent probability the veteran's 
schistosomiasis first diagnosed and 
treated in 1957 was incurred as a result 
of his claimed exposure to the parasite 
during active service from August 1948 to 
June 1950.  My answer is that if he 
indeed had schistosomiasis, it is a 
reasonable conclusion that he contracted 
it during his service in Porta Rica (sic) 
during this time.  The diagnosis was 
established by Dr. Acevedo in 1957, at 
which time he received therapy with 
Fuadin, 24 injections.  We are not 
provided with any information on how the 
diagnosis was substantiated and indeed 
since that time there have been no 
definitive tests to show that the patient 
had schistosomiasis.  We are provided 
with information that during his initial 
presentation to the New York Veterans 
Hospital from 2/27/67 to 3/13/67, he 
presented with complaints of diarrhea.  
He had three negative examinations of 
stool for parasites and eggs followed by 
a large bowel biopsy on 2/28/67, which 
was normal.  All of these tests speak 
strongly against the diagnosis of 
schistosomiasis.  Further, since the eggs 
will be visible on biopsy in the walls of 
the intestine, he's had multiple other 
biopsies of his intestine during his 
management of his ulcerative colitis.  
I'm provided with no information to 
suggest that a diagnosis of 
schistosomiasis was established via these 
biopsies.  Again, as such, I have not 
been provided with objective information 
that this individual presently suffers 
from schistosomiasis or has suffered from 
it following his treatment for same in 
1957.

Question 2:  whether there is at least a 
50% probability or greater that any 
chronic residual disability, including 
colitis and cirrhosis developed as a 
result of schistosomiasis.  My answer is 
mostly contained in my answer to question 
1 above.  I have been provided with no 
information to substantiate that the 
schistosomiasis was the cause of his 
ulcerative colitis or his cirrhosis.  
Although there is some evidence, as 
pointed out by the consultant, Dr. 
Margaret Cancio, that chronic 
inflammatory processes may indeed lead to 
such things as ulcerative colitis, there 
is no proven link between schistosomiasis 
and ulcerative colitis.  Indeed both 
ulcerative colitis and nutritional 
hepatitis are relatively common diseases.  
The vast majority of individuals who 
contract them never had a history of 
exposure or potential exposure to 
schistosomiasis.

I regret that the facts as presented to 
me do not support this veteran's claim of 
chronic illness due to schistosomiasis.  
I hope this adequately answers your 
questions..."

In the IME opinion cited above, the specialist pointed out 
that while diagnoses of schistosomiasis had been provided, 
the record contains no information on how any diagnosis of 
schistosomiasis was substantiated.  The independent medial 
specialist noted that all laboratory tests for this condition 
had been negative, including multiple biopsies which would 
have revealed evidence that the veteran had indeed had 
schistosomiasis.  The specialist stated that the negative 
laboratory tests and biopsies spoke strongly against the 
diagnosis of schistosomiasis.  The independent medical 
specialist determined that it was unlikely that the veteran 
actually had schistosomiasis or any residuals of this 
condition, including nutritional hepatitis and cirrhosis.  
The physician is a specialist in infectious diseases.  The 
specialist provided a detailed rationale to support his 
opinion, with specific examples from the veteran's medical 
records, as the specialist had reviewed the veteran's entire 
claims file.  The specialist's opinion is persuasive and 
supported by the medical evidence.

In this case, private physicians, cumulatively, offered the 
opinion that the veteran likely developed schistosomiasis 
during military service; also, that he now has residual 
disability from schistosomiasis that is likely manifested as 
ulcerative colitis and cirrhosis.  The Board recognizes that 
some of these physicians are specialists in areas of medicine 
that are pertinent to this appeal-Dr. Cancio in infectious 
diseases and Dr. Rosario in gastroenterology.  However, none 
of the private physicians referred to any objective clinical 
or laboratory data to support the diagnosis of 
schistosomiasis and none of the private physicians conducted 
a review of all the veteran's medical records.  As well, 
although the examiners provided some reasons and bases for 
their opinions, collectively their rationale is not supported 
by so in-depth a rationale as underlies the IME's opinion.  
That in-depth rationale, informed as it is by claims file 
review, does take into account the opinions from the 
veteran's private physicians and provides reasons and bases 
for discounting them.  

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In all, the Board 
concludes that the IME's opinion is entitled to greater 
probative weight than the opinions of the private physicians.  

In deciding whether the veteran currently has residuals of 
schistosomiasis attributable to having contracted that 
disease during service, it is the Board's responsibility to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens, 7 Vet. App. at 433.  This responsibility is 
particularly difficult when, as here, medical opinions 
diverge.  And at the same time, the Board is mindful that it 
cannot make its own independent medical determination and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991). Here, though, for the reasons stated, 
there are compelling reasons to accept the opinion of the 
independent medical expert.  And although the Board may not 
ignore a favorable opinion, the Board certainly is free to 
discount the credibility of statements from those physicians, 
so long as the Board provides an adequate explanation of the 
reasons and bases for doing this.  See Sanden v. Derwinski, 
2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164, 169 (1991).

Associated with the claims folder were articles from medical 
websites.  Cumulatively, they relate that schistosomiasis is 
disease caused by parasitic worms.  It is stated that persons 
get schistosomiasis through contact with contaminated fresh 
water.  According to the articles, schistosomiasis occurs in 
several parts of the world, including Puerto Rico.  It is 
reported that parasitic worms, e.g., schistosomiasis, is one 
of the recognized causes of cirrhosis.  

The articles from medical websites that the veteran provided 
are a form of treatise evidence.  The Board does not dispute 
the validity of this treatise evidence.  But this evidence 
does not indicate that, in this particular case, the veteran 
actually contracted schistosomiasis during military service 
or that any current nutritional hepatitis or cirrhosis is a 
residual of any in-service Schistosoma infection.  Rather, 
the treatise evidence merely raises the possibility that he 
may have contracted schistosomiasis during service or that 
nutritional hepatitis or cirrhosis are residual disabilities 
stemming from a Schistosoma infection during service.  And 
this will not suffice.  Instead, the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  

The very thorough IME opinion referred to above, discussed 
why, in the instance of this particular veteran, it is 
unlikely that he had schistosomiasis or any residuals of this 
condition.  The Board concludes that the IME opinion is 
entitled to greater probative weight than is the treatise 
evidence that discusses, in general terms, the causes of 
schistosomiasis.

The veteran's assertion that he has residuals of 
schistosomiasis attributable to military service amounts to 
an opinion about a matter of medical causation.  However, 
since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on determinative issues such as the diagnosis or etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed, the claim for service connection 
for schistosomiasis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 




ORDER

Service connection for residuals of schistosomiasis is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


